Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021, has been entered.
Applicants’ submission includes an amendment, in which claims 1-7 have been canceled, and new claims 20 and 21 have been added.
	Claims 8-21 are presently pending in this application.

Telephonic Interview
	The Examiner sincerely appreciates the courtesies extended during the September 22, 2021, telephonic interview with Applicants’ representative, Alexey V. Saprigin.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on October 17, 2019.

Withdrawn Rejection
	The 35 U.S.C. 103 rejection of claims 1-19 as being unpatentable over Hiroshima et al. (U. S. Patent Publication No. 2003/0054227) stated in the previous Final Rejection, has been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments.

Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed September 20, 2021, is sufficient to overcome the 35 U.S.C. rejection of claims 1-19 based upon Hiroshima et al. (U. S. Patent Publication No. 2003/0054227).
Said Declaration shows that the catalysts disclosed in Hiroshima et al. do not exhibit a bond energy (Ec) at a gravity center position within the claimed range of 2.90 eV or more and 3.85 eV or less.

Allowable Subject Matter
Claims 8-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed catalyst for solid polymer fuel cells in which catalyst particles consisting of platinum or of a single phase platinum alloy are supported on a carbon powder carrier, wherein a bond energy (Ec) at a gravity center position is 2.90 eV or more and 3.85 eV or less as calculated from a spectrum area of a Pt5d orbit-derived spectrum which is obtained by subjecting the catalyst particles to X-ray photoelectron spectroscopic analysis to measure a valence band spectrum in a range of 0 eV or more and 20 eV or less, wherein the X-ray photoelectron spectroscopic analysis uses a monochromatized Al-Kα X-ray source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.